Title: From Alexander Hamilton to Tench Coxe, 1 September 1792
From: Hamilton, Alexander
To: Coxe, Tench



Sir
Treasury Department September 1st 1792

After mature reflection upon the communications handed you by the Supervisor of this District, from the Inspector of Survey No 4, I am of opinion, that it is adviseable for the Supervisor immediately to repair in person to that Survey.

The Objects of his journey will be—
I   To ascertain the real state of the Survey in its several subdivisions.
II   To inquire carefully concerning the persons, who are represented to have menaced Captain Faulkner, and those who appeared in arms for the purpose of obstructing the law. To obtain evidence, as precise as possible, as well to identify the persons, as to ascertain their language and conduct. To take for this purpose depositions of as many respectable characters as may be knowing to the circumstances, and to engage one or two of the best informed to come to this city. The Secretary at war will direct the commanding officer to order Captain Faulkner hither. Every necessary measure with regard to bearing the expence and compensating for the time of those who may come must be taken.
III   To collect evidence respecting the persons, who actually composed the meeting at Pittsburg, on the 21st of August, whose proceedings are published under the signature of John Cannon Chairman, and the particulars of their behaviour. Depositions on those heads will be acceptable.

IV   To uphold the confidence and encourage the perseverance of the officers under the law. For this purpose, he may assure them, that vigorous measures will very speedily be taken to enforce its execution. And I further authorise him to acquaint them, on my part, that I have the fullest confidence the Government will indemnify any person, whose property may suffer in consequence of his cooperation in the execution of the law, and that I engage to be personally responsible to them for such indemnity, in case of accident to the property of either of them, on account of their official situation and conduct.
V   To endeavour to persuade the inhabitants of Alleghany county in particular, to come immediately and voluntarily into the law. For this purpose, he may, in conversations with discreet men, represent the impossibility of the government remaining longer a passive spectator of such persevering and contemptuous resistance to its laws.
When there, his own judgment will suggest any other measures, which it may be proper for him to take. And having fulfilled the objects of his journey he will please to return as speedily as may be convenient to this City.
It is in my opinion absolutely necessary that a decided experiment should without delay be made of the energy of the laws, and of the ability of the government to put them in execution. The present is a preparatory step.
with great consideration & esteem   I am Sir   Your obedt Servt
Alexander Hamilton
Tench Coxe EsqrCommissr of the Revenue
